Citation Nr: 0944484	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a chronic respiratory 
condition, to include asthma, reactive airway disease, 
chronic obstructive pulmonary disease, and wheezing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1978 to June 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

A chronic respiratory condition was not present in service 
and is not shown to be otherwise related to service.


CONCLUSION OF LAW


A chronic respiratory condition was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this appeal, in a July 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The September 2005 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the July 2005 letter.  

A March 2006 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the March 2006 letter, and opportunity for the 
Veteran to respond, the November 2006 supplemental statement 
of the case (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
and private treatment records, and February 2006 and November 
2006 VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See [Mayfield, 20 Vet. App. at 543/ Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006)] (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. §3.102 (2009).

Factual Background

The Veteran's service treatment records include a report of 
medical examination for enlistment dated October 1977.  This 
report noted normal lungs and chest.  In an accompanying 
report of medical history, the Veteran noted that he did not 
have asthma or shortness of breath.  Treatment notes dated 
March 2003 from Moncrief Army Community Hospital (Moncrief 
Hospital) note that the Veteran complained of congestion and 
night sweats for four days.  The Veteran complained of a 
cough productive of green sputum and it was noted that the 
Veteran had quit smoking 90 days prior.  In a report of 
medical history for retirement dated February 2004, the 
Veteran stated that he did not have nor had he ever had 
asthma, any breathing problems or shortness of breath.  A 
February 2004 radiologic examination report noted that a view 
of the Veteran's chest showed clear lung fields with no 
evidence of active pulmonary disease.

Moncrief Hospital treatment notes dated January 2005 note 
that on examination, the Veteran's lungs were found to have 
abnormal breath sounds or voice sounds.  Wheezing, and a 
decrease in breath sounds were heard.  An assessment of 
reactive airway disease was provided for which Prednisone, 
Flovent and Albuteral were prescribed.  Moncrief Hospital 
treatment notes dated April 2005 noted under problems acute 
bronchitis and reactive airway disease.  It was reported that 
the Veteran's chief complaint was upper respiratory infection 
symptoms for five months which was reported as starting in 
November with bronchitis.  An assessment of chronic 
obstructive pulmonary disease was noted.  

Aftercare instructions from the Palmetto Richmond Memorial 
Hospital Emergency Center dated May 2005 note that the 
Veteran's diagnosis was acute asthma exacerbation and showed 
that the Veteran had gone to the emergency room for a 
worsening of his condition.  The report showed that the 
Veteran was given Prednisone in the emergency room.  In a 
Moncrief Hospital treatment note dated May 2005 it was noted 
that the Veteran had a history of chronic pulmonary 
obstruction disease and claimed he had an asthma attack 18 
days prior.  An assessment of chronic obstructive pulmonary 
disease was provided.

The Veteran's claims file contains treatment notes from 
private physician Dr. S.D..  In his treatment notes dated 
June 2005, Dr. S.D. noted that the Veteran was referred to 
him for evaluation of a cough and shortness of breath.  It 
was noted that since October of the previous year the Veteran 
had recurrent bouts of bronchitis.  An impression of severe 
airflow obstruction consistent with asthma was noted with 
secondary mild hypoxemia.  

In February 2006, the Veteran was afforded a VA examination.  
The report contains a notation which stated that the 
Veteran's claims file was reviewed.  It was noted that the 
Veteran was diagnosed as having chronic obstructive pulmonary 
disease in May 2005 and that a pulmonary function test was 
ordered which found that the Veteran had asthma and reactive 
airway disease.  The Veteran stated that he was diagnosed 
with asthma in June 2005 and that he was told he had a 
respiratory condition in January 2005 after he had problems 
from October to December 2004 without relief.  The examiner 
provided a diagnosis of asthma/reactive airway disease 
currently without manifestation or flare-up.  The examiner 
stated that it was less likely than not that the Veteran's 
claimed asthma was due to or the result of an in-service 
event, injury or disease.  The examiner provided as her 
rationale that the Veteran's service medical records did not 
reflect treatment for or complaint of illnesses, events or 
injury related to the respiratory system.

The Veteran's claims file contains a March 2006 letter from 
Dr. S.D. in which Dr. S.D., in part stated that the Veteran 
told him that he had wheezed for years but did not seek 
treatment for his asthma until after he retired.  Dr. S.D. 
stated that he suspected that the Veteran had had asthma for 
several years and that it had only required therapy within 
the last two or three years.  Dr. S.D. stated that an office 
note from June 2005 mentioned that the Veteran denied a prior 
diagnosis of asthma but reported that he had complained of 
wheezing for some time.  Dr. S.D. stated that this fact along 
with the Veteran's family history for asthma was consistent 
with the Veteran having had asthma for some time.  Dr. S.D. 
stated that the exact duration of the Veteran's condition 
would be difficult to nail down.  

In a statement in support of his claim dated September 2006, 
the Veteran stated that he saw doctors or medics for 
respiratory conditions but that records of this treatment 
were not kept.  The Veteran stated that after retirement he 
went to the doctor for bronchitis and respiratory conditions 
and that in January 2005 he was told that he may have asthma.  
The Veteran stated that he had no childhood history of asthma 
and that he was around smoke and dust throughout his military 
career.  The Veteran stated that he believed his condition 
was service connected and due to an in-service event, injury 
or disease.

The Veteran had a respiratory examination in November 2006, 
it was noted that the Veteran's claims file was reviewed in 
detail.  The examining physician stated that he believed that 
the most significant document in the Veteran's file was his 
general medical examination completed prior to his discharge 
in which the Veteran specifically denied wheezing, shortness 
of breath, cough, or use of a metered-dose inhaler.  The 
examining physician stated that it appeared that the 
Veteran's respiratory condition began after his military 
service.  The examining physician stated that based upon the 
available information, he believed it was less likely than 
not that the Veteran's asthma originated during military 
service.  

In a statement in support of his claim dated August 2007, the 
Veteran stated that he retired in July 2004 and that he had 
often experienced upper respiratory problems for which he 
went to the troop medical clinic and received a cold pack.  
The Veteran stated that during his last several years on 
active duty, he experienced shortness of breath after 
physical training.  He stated that a few months after he 
retired he started wheezing and coughing and was seen in 
Columbia at the doctor's office and also at Moncrief Army 
Community Hospital.  

Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran contends that his chronic respiratory condition 
was incurred in service.  The Veteran, through his 
representative, has additionally stated that the Board must 
evaluate the Veteran's respiratory condition under 38 C.F.R. 
§ 3.317, compensation for certain disabilities due to 
undiagnosed illnesses due to the Veteran's having served in 
Southwest Asia.  

Briefly, as stated previously, to establish service 
connection, the evidence of record must show a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Service connection is also sometimes warranted when all of 
the evidence establishes that a disease was incurred during 
service.  38 C.F.R. § 3.102 (2009).  In this case, however, 
the Board finds probative that there are no treatment records 
whatsoever which state that the Veteran suffered from a 
respiratory condition beyond a notation regarding an upper 
respiratory infection in March 2003.  Further, in a report of 
medical history dated February 2004, the Veteran himself 
stated that he did not suffer from nor had he ever had asthma 
or breathing problems.  

In the Veteran's February 2006 VA examination, the examiner 
reviewed the Veteran's claims file and determined that it was 
less likely than not that the Veteran's claimed asthma was 
due to an in service event, injury or disease due to the fact 
that the Veteran's service medical records did not reflect 
treatment for or complaints of illness related to the 
respiratory system.  Similarly, during the Veteran's November 
2006, the examining physician concluded after a review of the 
Veteran's records that it appeared that the Veteran's 
respiratory condition began after his military service.  The 
examining physician stated that based upon the available 
information, he believed it was less likely than not that the 
Veteran's asthma originated during military service.  

The Board notes Dr. S.D.'s March 2006 opinion stating that he 
suspected that the Veteran had had asthma for several years.  
The Board finds the opinions of the Veteran's February 2006 
and November 2006 to be more probative than the opinion of 
Dr. S.D. for a number of reasons.  First, as to the medical 
opinions provided, the Board notes that, when faced with 
conflicting medical opinions, the Board must weigh the 
credibility and probative value of the each opinion, and in 
so doing, the Board may favor one medical opinion over the 
other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must 
account for evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to 
the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In this case, the Board first notes that both of the 
Veteran's VA examiners noted that before rendering an 
opinion, the Veteran's claims file was reviewed while Dr. 
S.D.'s notes are silent as to a review of the Veteran's 
service treatment records.  The opinion of a physician that 
is based on a review of the entire record is of greater 
probative value than an opinion based solely on the Veteran's 
reported history.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Further, Dr. S.D.'s reasons for his conclusions seem 
to be based primarily on the Veteran's stated history.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  

Finally, the Board finds the opinions of the Veteran's 
February 2006 and November 2006 VA examiners which clearly 
state their beliefs that it is less likely than not that the 
Veteran's asthma was a result of service more persuasive than 
Dr. S.D.'s opinion which states that he "suspects" that the 
Veteran had asthma for years.  The Board notes that a mere 
possibility of an etiological relationship between the 
Veteran's disorder and service, as exemplified by Dr. S.D's 
use of the term "suspect" is analogous to the term "may or 
may not" and therefore is too speculative to form a basis 
upon which service connection may be established. See 
generally, Bloom v. West, 12 Vet. App. 185 (1999); Bostain v. 
West, 11 Vet. App. 124, 128 (1998).  For the reasons stated 
above, the Board finds the medical opinions of the Veteran's 
February 2006 and November 2006 probative to show that it is 
less likely than not that the Veteran's asthma was not 
incurred in service.

The Board notes that the Veteran's representative has argued 
that the Veteran's claim must be analyzed under 38 C.F.R. 
§ 3.317.  The Board notes, however, that this regulation, 
while addressing respiratory conditions, addresses these 
conditions only in the context of being a symptom for an 
undiagnosed illness.  38 C.F.R. § 3.317 discusses signs or 
symptoms involving the respiratory system as a possible 
symptom of a disability which by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Here, the Veteran's records show 
no evidence whatsoever of an undiagnosed illness.  Rather, 
the Veteran clearly has been medically diagnosed with asthma 
and other respiratory conditions and only those conditions.  
Thus, the Veteran's claim may not be considered under 
38 C.F.R. § 3.317.

Finally, the Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness. Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has 
also held that a lay person, such as the Veteran, is not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability that may be related to service. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition"). Here, the Veteran is 
capable of reporting symptoms such as difficulty breathing, 
but the Veteran is not competent (i.e., professionally 
qualified) to offer an opinion as to the cause of this 
condition.  Therefore, for this purpose, the Board finds the 
Veteran's assertions regarding his belief that his 
respiratory condition was a result of service to be of little 
probative value. See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

As the evidence has failed to show any record of treatment in 
service for a chronic respiratory condition and as the most 
probative medical opinions have stated that the Veteran's 
asthma was not a result of service, the Veteran's claim for 
entitlement to service connection for an upper respiratory 
condition must be denied.  


ORDER

Entitlement to service connection for a chronic respiratory 
condition, to include asthma, reactive airway disease, 
chronic obstructive pulmonary disease, and wheezing is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


